DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8, 10–12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0227260 A1) and Jeon (US 2016/0269730 A1).
Regarding claim 1, the combination of Lee and Jeon teaches or suggests a video processing method, comprising: determining to skip a transform process for a prediction residual based on a maximum transform size of a prediction block (Lee, ¶ 0159:  teaches invoking a transform skip process and encoding a transform skip flag indicative of that process if the block is smaller than a transform skip max size); and signaling the maximum transform size in a sequence parameter set (SPS) (While Lee teaches signaling encoding parameters in the SPS and PPS, for 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee, with those of Jeon, because both references are drawn to the same field of endeavor and because, as evidenced by both Jeon and Lee, coding certain parameters in the SPS or PPS is well-understood, routine, conventional activity in the art.  Therefore, the combination is nothing more than a combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Lee and Jeon used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Lee and Jeon teaches or suggests the method of claim 1, further comprising: determining to skip the transform process further based on a parameter indicative of a transform skip mode (Lee, ¶ 0159:  teaches invoking a transform skip process and encoding a transform skip flag indicative of that process if the block is smaller than a transform skip max size).
Regarding claim 3, the combination of Lee and Jeon teaches or suggests the method of claim 1, wherein determining to skip the transform process for the prediction residual comprises: determining to skip the transform process based on a determination that no dimension of the prediction block is larger than a threshold (Lee, ¶ 0159:  teaches invoking a transform skip process and encoding a transform skip flag indicative of that process if the block is smaller than a transform skip max size; Lee, ¶ 0182:  teaches that each dimension is checked for exceeding the , the threshold having a maximum value equal to one of a maximum value of a dimension of a luma sample of the prediction block (Examiner interprets this limitation as handling the case where the color sampling ratio is other than 4:4:4, such as 4:2:2 or 4:2:0; Because the size of the chroma blocks are smaller than the size of the luma block when using chroma subsampling, picking the luma block as the relevant block simplifies how the comparison is checked; Examiner notes the art typically bases decisions off the luma block and applies those decisions for both chroma blocks as well), or a maximum value of a dimension of the prediction block (Unlike above, Examiner interprets this limitation as handling the scenario in which the color sampling is 4:4:4, such that the size of the prediction unit is the size of the block for all three color components of the video signal).
Regarding claim 4, the combination of Lee and Jeon teaches or suggests the method of claim 3, wherein the one of the maximum value of the dimension of the luma sample or the maximum value of the dimension of the prediction block is a dynamic value (Jeon, ¶ 0086:  teaches the maximum transform skip block size is dynamic and can be driven by encoder decisions or by the user; see also Jeon, ¶‌ 0078).
Regarding claim 5, the combination of Lee and Jeon teaches or suggests the method of claim 3, wherein the dimension of the prediction block comprises a height or a width 
Regarding claim 6, the combination of Lee and Jeon teaches or suggests the method of claim 3, wherein the maximum value of the threshold is 64 (Jeon, ¶ 0079:  teaches the maximum is a variable for a log base 2 expression and provides examples of 4 or 5, which would yield block sizes of 16x16 or 32x32; Examiner finds, in view of this teaching, that a value of 6, yielding a block size of 64x64 would be obvious to the skilled artisan absent some articulation as to why 64x64 would not have been desirable; Lee, ¶ 0097:  explains a typical maximum prediction block size is 64x64; see also Lee, ¶ 0109).
Regarding claim 7, the combination of Lee and Jeon teaches or suggests the method of claim 3, wherein the maximum value of the threshold is 32 (Jeon, ¶ 0079:  teaches a maximum size of 32x32).
Regarding claim 8, the combination of Lee and Jeon teaches or suggests the method of claim 3, wherein a minimum value of the threshold is 4 (Lee, ¶ 0097:  teaches the minimum size of a block is 4x4; see also Jeon, ¶ 0004).
Regarding claim 10, the combination of Lee and Jeon teaches or suggests the method of claim 3, wherein the maximum value of the threshold is determined based on at least a first parameter in a first parameter set (Jeon, ¶ 0008:  teaches the max transform skip size can be in the SPS or PPS).
Regarding claim 11, the combination of Lee and Jeon teaches or suggests the method of claim 10, wherein the first parameter set is a sequence parameter set (SPS) (Jeon, ¶ 0008:  teaches the max transform skip size can be in the SPS or PPS).
Regarding claim 12, the combination of Lee and Jeon teaches or suggests the method of claim 10, wherein a value of the first parameter is 0 or 1 (Jeon, ¶ 0096:  
Claim 19 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jeon, and Hsiang (US 2018/0278958 A1).
Regarding claim 9, the combination of Lee, Jeon, and Hsiang teaches or suggests the method of claim 3, wherein the threshold is equal to the maximum value of the dimension of the luma sample indicative of luminance information of the prediction block (Hsiang, ¶ 0043:  teaches the maximum value parameter can be for the luma component).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee and Jeon, with those of Hsiang, because all three references are drawn to the same field of endeavor and because, as evidenced by the three references, coding max transform size parameters in the SPS or PPS is well-understood, routine, conventional activity in the art.  Therefore, the combination is nothing more than a combination of prior art elements, according to known methods, yielding a predictable result.  This rationale .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jeon, and Koo (US 2020/0322635 A1).
Regarding claim 13, the combination of Lee, Jeon, and Koo teaches or suggests the method of claim 10, wherein the maximum value of the threshold is determined based on at least the first parameter in the first parameter set and a third parameter in the first parameter set (Jeon, ¶ 0018:  teaches there is both a max transform skip block size parameter and transform skip enable parameter (flag), but Jeon teaches they would both be found in the PPS; Koo, ¶ 0216:  teaches the transform skip enabled flag can be set in the SPS or PPS).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lee and Jeon, with those of Koo, because all three references are drawn to the same field of endeavor and because, as evidenced by the three references, coding max transform size parameters in the SPS or PPS is well-understood, routine, conventional activity in the art.  Therefore, the combination is nothing more than a combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Lee, Jeon, and Koo used in this Office Action unless otherwise noted.
Allowable Subject Matter
Claims 14–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  According to Applicant’s published paragraph [0141], the sps_max_luma_transform_size_64_flag takes on a value of 0 or 1 and according to Applicant’s published paragraph [0142], the log2_transform_skip_max_size_minus2 can be in a range from 4x4 blocks to 64x64 blocks.  All of this is in the prior art of record used to reject the claims or found in JVET-02001-vE as supplied by Applicant on the IDS dated 04/21/2021.  What could not be found was the claimed combination of those two syntax elements so that the claimed combination yields a maximum size allowable for transform skipping.  Examiner finds this approach is perhaps beneficial because it saves a bit (removes redundancy) by utilizing the max transform flag to keep the range of values of the max size minus 2 parameter to two bits (0–3).  Claims 14–18 are considered to adequately capture this inventive aspect when viewed in light of the additional description provided by Applicant’s Specification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481